Citation Nr: 0516263	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for skin rash.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1986 to 
February 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A Notice of Disagreement was received 
in December 1999.  A Statement of the Case was issued in 
February 2000.  A timely appeal was received in April 2000.  
The Board remanded the veteran's appeal to the Appeals 
Management Center (AMC) in September 2003 for further 
development.  A Supplemental Statement of the Case was issued 
in February 2005, and the veteran's appeal was returned to 
the Board for final consideration.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
infertility was caused by the conization surgery she 
underwent during her military service, or is otherwise 
related to service.

2.  There is no medical evidence that the veteran incurred 
hearing loss during her active service or that she has a 
current hearing impairment.

3.  A reasonable doubt exists whether the veteran's skin rash 
(atopic eczema) was incurred in service.


CONCLUSIONS OF LAW

1.  The veteran's infertility was not incurred in or 
aggravated by her military service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).


2.  The veteran does not have a current hearing impairment.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, and 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 3.385 (2004).

3.  Reasonable doubt having been resolved in her favor, the 
veteran's skin rash, atopic eczema, was incurred in service.  
38  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in March 2004, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
complying notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The veteran's claims were filed in September 1998, before the 
enactment of the VCAA.  In September 2003, the Board remanded 
the veteran's claims to the Appeals Management Center (AMC) 
for further development.  In March 2004, the AMC notified the 
veteran by letter of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, she was specifically told that it was her 
responsibility to support the claims with appropriate 
evidence.  The Supplemental Statement of the Case issued in 
February 2005 readjudicated the veteran's claims and notified 
her of the specific reasons why her particular claims were 
denied, and the information and evidence needed to 
substantiate the claims. 

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter, together with 
all the other correspondence sent the veteran, gave notice to 
the veteran of VA's desire to obtain additional information 
and evidence supporting and substantiating the claims and 
possibly leading to such information and evidence.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  VA has, therefore, complied with the 
VCAA notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all service and post service medical records 
identified by the veteran.  Although the service medical 
records do not appear complete, VA has made every reasonable 
effort to obtain the complete set of them, including at least 
five requests to various authorities and requests for the 
veteran's assistance.  Despite its efforts, VA was unable to 
obtain her service medical records from April 1986 to January 
1991.  VA has, therefore, made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided VA examinations in December 1998 and 
January 1999.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of her claims.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations; and VA and private treatment records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Infertility

In order to establish service connection, the veteran must 
first establish by medical evidence that she has a current 
disability.  A review of the medical evidence shows that the 
veteran has been diagnosed to be infertile.  She, therefore, 
has a current disability.

Next the evidence must establish that there was an in-service 
occurrence or aggravation of a disease or injury.  The 
veteran claims that she is infertile as the result of a 
conization surgery she underwent in 1989, during her active 
service.  The Board notes that the service medical records 
prior to February 1991 are missing and not available for 
review.  The available service medical records, however, 
contain a July 23, 1991 treatment note from the Gynecology 
Clinic relating to the veteran's claim.  This treatment note 
indicates that the veteran reported that she has been trying 
to conceive for approximately six years.  She reported having 
a spontaneous abortion and a subsequent dilation and 
curettage (D&C) in 1980.  She reported having taken Lo-ovral 
since September 1990 to regulate her periods secondary to 
oligomenorrhea, and having taken Clomid with a prior spouse 
to induce monthly cycles.  It was noted that in 1989 she 
underwent a cone surgery of the cervix for dysplasia and a 
hysterosalpingography.  It is also noted that her family 
history includes four sisters with infertility (no children).  
The assessment was oligoovulation with a possible cervical 
factor secondary to cone and a possible tubal factor.  She 
also gave a positive history for Chlamydia in 1985.  

For purposes of this claim, it is understood the veteran 
underwent a conization surgery during her active service.  
There is no evidence, however, that the conization surgery is 
the cause of her infertility.  In December 1998, the veteran 
underwent a VA examination.  Physical gynecological 
examination revealed normal gynecological findings, including 
that the cervix was normal in appearance and that no scarring 
was noted.  The VA examiner commented that, with the 
exception of the possible stricture (which was considered 
very unlikely) of the cervical canal due to the conization, 
he did not feel that the veteran's surgery could have any 
significant impairment on her ability to conceive.  

The evidence in favor of the veteran's claim consists of the 
July 23, 1991 in-service treatment note that indicated that 
there was a "possible cervical factor" secondary to the 
conization as a reason for the veteran's difficulty in 
getting pregnant.  This assessment is too vague for the 
purpose of establishing service connection because it uses 
the term "possible," without supporting clinical data or 
other rationale, and is thus simply too speculative in order 
to provide the necessary degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In addition, this treatment note also indicates 
that she was having difficulty getting pregnant for years 
prior to the conization surgery.  The main assessment for the 
veteran's inability to conceive was oligoovulation.  
Oligoovulation is defined as the "maturation and discharge 
of fewer than the normal number of ova from the ovaries."  
See Dorland's Illustrated Medical Dictionary, 28th Edition, 
p. 1174.  

Furthermore, the private medical records submitted by the 
veteran's fertility specialist support the assessment of 
oligoovulation as the reason for her infertility.  In June 
2000, the veteran began going to a women's health center for 
her irregular menses and secondary infertility.  At the 
initial consultation in June 2000, the veteran reported 
"always" having irregular menses.  Physical examination 
revealed that the cervix was without gross lesions.  
Transvaginal ultrasound did not reveal any myometrial or 
cervical abnormalities.  The assessment was chronic 
anovulation and hyperandrogenism.  Tests were conducted.  In 
a July 3, 2000 treatment note, the veteran's doctor opined 
that the main reason for her infertility appears to be 
chronic anovulation with possibly a male factor component.  
Anovulation is defined as the "absence of ovulation."  See 
Dorland's Illustrated Medical Dictionary, 28th Edition, p. 
88.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's infertility is the result of the conization 
surgery, or is otherwise related to service.  Rather the 
preponderance of the evidence shows that the veteran's 
infertility is the result of oligoovulation or anovulation, 
which are not shown by any competent evidence to be related 
to service.  

For the foregoing reasons, the veteran's appeal is denied.


Hearing Loss

The veteran claims that she has suffered loss of hearing due 
to her work as an avionics maintenance technician during her 
active service.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The veteran underwent a VA audiology examination in December 
1998.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
20
15
LEFT
10
20
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 in the left ear.  

In addition, in October 1999, the veteran underwent an 
auditory brainstem response study because of her continued 
complaints of worsening difficulty understanding speech in 
any adverse listening conditions.  The results of the study 
were within normal limits for both ears.

After considering all the evidence, the Board finds that the 
veteran does not currently have impaired hearing as defined 
by VA regulation.  The results of her audiology examination 
do not reveal pure tone thresholds of 40 decibels or higher 
at any frequency.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the veteran's appeal in this regard is denied.

Skin Rash

The veteran claims that she has suffered from a skin rash 
since 1988.  The medical treatment records show that the 
veteran has been alternately treated for a skin rash on her 
face, neck, back, chest, arms and legs since March 2000 which 
has been alternately diagnosed as adult acne, eczema, candida 
rash and psuedofolliculitis.  In January 1999, the veteran 
underwent a VA skin examination.  The veteran reported that 
she began to develop a rash in 1987 around the antecubital 
and popliteal areas, and she was told she had eczema.  She 
has had itching in this area and she has been using 
Ketoconazole cream that her primary care physician has 
prescribed, which has improved it.  Physical examination 
revealed hyperpigmentation around her neck and back 
suggestive of some lichen simplex.  In addition, examination 
of the trunk and upper extremities revealed some antecubital 
involvement with hyperpigmentation mostly on the left side 
but with some lichenification present on the right 
antecubital area.  Her legs and feet were relatively clear.  
The VA examiner's impression was that the veteran has adult 
onset atopic eczema.  The Board finds, therefore, that the 
veteran has a current skin disability.

A review of the service medical records available to the 
Board reveals that the veteran was treated in service for a 
rash.  An undated treatment note (which appears to have been 
written in approximately June 1991) indicates that the 
veteran presented with complaints of a rash, greater than one 
year, with itching flare-up.  Objective findings included 
hyperpigmentation and dry rash at the antecubital and 
popliteal areas.  The assessment was questionable dermatitis 
and lichenification.

Although there is no direct opinion relating the veteran's 
current skin rash with the rash treated in service, after 
considering all the evidence and resolving reasonable doubt 
in favor of the veteran, the Board finds under the facts of 
this particular case that the veteran's current skin rash is 
a continuity of the skin rash the veteran incurred during her 
active service.  The affected areas shown as treated in 
service are the same areas that the VA examiner found to be 
affected, i.e., the antecubital and popliteal areas.  The 
treatment note also indicates hyperpigmentation, and the VA 
examiner also found hyperpigmentation.  The assessment in 
service was lichenification, and the VA examiner found 
evidence of post inflammatory hyperpigmentation on the 
veteran's back that suggested that she had some lichen 
simplex in one or two areas previously.  The VA examiner also 
found some slight lichenification present on the right 
antecubital area.  Given the similar findings at the in-
service treatment and at the VA examination, the Board finds 
that there has been a continuity of symptomatology and, 
therefore, grants service connection for the veteran's skin 
rash.  




ORDER

Entitlement to service connection for infertility is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for atopic eczema is 
granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


